Title: To Benjamin Franklin from Arthur Lee, 13 March 1778
From: Lee, Arthur
To: Franklin, Benjamin


This note and Franklin’s reply, which follows, must have been exchanged in the early hours, for later the same morning Lee called on his friend Lauraguais and told him that the commissioners were withholding the news of Deane’s recall until official confirmation arrived. As early as the 6th Deane himself had heard that he was called home in order, it was said, to give Congress an account of the European situation. He sensed at once that this was the work of his enemies, and hesitated to start before he had more information. Franklin advised him to leave at once, so that he might counter the machinations of the British commissioners in America. Chaumont advised him the other way: his hasty departure might shake American credit in Europe. Deane hesitated to go unless with a French squadron; he had no desire to be captured by the enemy while under attack at home.
 
Dear Sir
Challiot March 13th. 1778
I have been told that there is news of Congress having recalld one of us from this Court. If any intelligence has been receivd of it, at Passi; I beg the favor of its being communicated to me. I have the honor to be with great respect Dear Sir Your Most Obedient Servant
Arthur Lee
 
Addressed: To The Honble / Benjn Franklin Esqr. / a / Passi
